Citation Nr: 1609035	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  13-20 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for irritable bowel syndrome (IBS).

2. Entitlement to service connection for residuals of pelvic inflammatory disease (PID).

3. Entitlement to service connection for a left upper extremity disorder, claimed as pain, numbness, and tingling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1987 to August 1991.

The Veteran's claims are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the VA Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned at an April 2015 video-conference hearing.  A transcript of the hearing is included in the electronic claims file.

In December 2015, the RO granted service connection for a right thumb disability and bilateral knee disability (patella-femoral syndrome).  Consequently, these issues are no longer on appeal and are not addressed in this decision.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case must account for the electronic record.


FINDINGS OF FACT

1. The Veteran's IBS preexisted service and was aggravated by active duty in the U.S. Air Force.

2. The Veteran does not have a current diagnosis of PID or any current residuals of PID.

3. The Veteran does not have a current diagnosis of peripheral neuropathy of the upper left extremity or any other musculoskeletal and/or neurological diagnosis that accounts for her reported left upper extremity pain, numbness, and tingling.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for IBS have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2. The criteria for a grant of service connection for residuals of PID have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3. The criteria for a grant of service connection for a left upper extremity disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Because the Veteran's service connection claim for IBS is granted, any error related to the VCAA with respect to this claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).



A. Duties to Notify and Assist

The Veteran was notified of the elements of service connection and of her and VA's respective responsibilities for obtaining relevant records and other evidence in support of her claim.  See March 2010 Correspondence.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, to include private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent, and responsive to the issues under consideration.  See October 2015 VA Examination Report; see also Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

VA has satisfied its duties to notify and assist and the Veteran has had ample opportunity to participate in the development of her claim.

B. Compliance with the Board's Prior Remand Directives

In September 2015, the Board remanded this appeal for additional development.  Pursuant to the Board's remand directives, the RO obtained the Veteran's updated VA medical records, provided the Veteran with VA examinations, and readjudicated the claims on appeal.   See December 2015 Rating Decision & Supplemental Statement of the Case (SSOC).  In addition, the RO attempted to obtain service personnel and treatment records related to the Veteran's service in the DC Air National Guard.  See September 2015 Correspondence; November 2015 Memorandum (finding no record of the Veteran's enlistment in the District of Columbia National Guard).  The Board finds substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West., 13 Vet. App. 141, 147 (1999).

C. Compliance with Hearing Officer's Duties

As noted above, the Veteran testified at a hearing before the undersigned in April 2015.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer must fully explain the issues on appeal and suggest the submission of evidence that the claimant may have overlooked and that would be of advantage to the claimant's position.  See also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing officer must identify and explain fully any issues that are outstanding and relevant and material to substantiating the claim.  Id. at 496.  The hearing officer also must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of her claims, facilitated by questioning from the undersigned and her representative. The undersigned elicited testimony from the Veteran regarding the etiology of the disabilities on appeal.  The Board undertook additional development after the hearing was conducted, including obtaining outstanding VA records and arranging for VA examinations to determine the diagnosis and/or etiology of the Veteran's claimed disabilities.  There is no indication that any evidence exists that is not associated with the claims file and that would provide additional support for the Veteran's claims.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  Given this development, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact: and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2)."  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to compliance with the hearing officer's duties under § 3.103(c)(2)); see also Sanders, 556 U.S. at 407, 410.

Merits of the Claims

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2015).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).).  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Irritable Bowel Syndrome (IBS)

The Veteran asserts that her military service aggravated her preexisting IBS.  The Veteran received regular treatment for IBS during service and testified that her symptoms worsened while she was on active duty.  The claim is granted.

Every veteran is presumed to have been in sound condition when he or she was examined, accepted, and enrolled for service, except as to defects, infirmities, and/or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  When a defect, infirmity, or disorder is noted on a claimant's entrance examination, he or she has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the claimant demonstrates an increase during service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.   38 U.S.C. § 1153; 38 C.F.R. § 3.306.   To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  38 U.S.C. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b).  A record of the history of a pre-service disease or condition does not constitute a notation of such condition.  Crowe v. Brown, 7 Vet. App. 238, 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease does not need to be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted on an induction examination where an orthopedic examiner diagnosed "bunions," despite also stating that there was "no problem [with the Veteran's] feet.").

The Veteran's enlistment examination includes a diagnosis of IBS.  October 1987 Report of Medical Examination.  Although the "Clinical Evaluation" section of the examination suggests that the Veteran did not have any gastrointestinal problems upon enlistment, the examining military doctor noted "irritable bowel" and "blood and mucous in stools" in the notes section of the examination.  The same examining doctor noted that the Veteran had experienced "painful bowel movements" for a month prior to enlistment.  October 1988 Report of Medical History.  Moreover, the Veteran identified that she had intestinal trouble at service entrance and explained that she experienced "slight intestinal problems."  Id.; see also December 1986 PMRs) (documenting that the Veteran experienced painful bowel movements with bloody stools prior to service enlistment); May 2010 VA Examination Report (finding that the Veteran's STRs "clearly establish" that her IBS manifested before service); April 2015 Hearing Transcript (testifying that the Veteran was diagnosed as having IBS while she was a senior in high school and that she had IBS at service entrance).  The diagnosis of IBS on the Veteran's service entrance examination satisfies the "noted" at entrance requirement; consequently, the Veteran is not presumed to have been in sound condition with respect to her IBS at service entrance, and must show that there was an increase in disability during service to establish the presumption of aggravation.

The Veteran's STRs show that she experienced regular diarrhea and abdominal pain as a result for her IBS.  June 1988 STRs (presenting with diarrhea and diagnosing the Veteran as having IBS).  In February 1989, the Veteran reported having had diarrhea for approximately nine hours; her diarrhea resolved, but she continued to experience stomach pain and cramping.  May 1989, October 1989, November 1989, and June 1990 STRs (noting a history of frequent bowel movements and vomiting on an intermittent basis as well as severe abdominal pain and a history of constipation and nausea); May 1991 STRs (noting cycles of diarrhea, nausea, and vomiting); December 1991 Report of Medical History (indicating stomach and intestinal trouble).  Thus, the Veteran's STRs document regular treatment for IBS symptoms, such as extended periods of diarrhea and severe abdominal pain.

The Veteran continued to experience significant IBS symptoms-diarrhea, bloating, constipation-after separation from service in August 1991.  See June 2006 and October 2006 PMRs.  In November 2006, a private doctor noted that the Veteran experienced nausea and frequent diarrhea.  The following month (December 2006), the Veteran was treated privately for constipation, abdominal bloating, and episodes of diarrhea.  In March 2010, the Veteran presented at a VA medical facility with mucus in her stool, diarrhea, constipation, and irregular bowel movements.  See also April 2013 VAMRs (presenting with alternating diarrhea and constipation).

In May 2010, a VA examiner opined that the Veteran has "[i]rritable bowel syndrome predating mili[t]ary service and not aggravated by service."  The examiner found that "[t]here is nothing in the service medical record to indicate that it [the Veteran's IBS] was worsened during service."  The examiner noted that the Veteran continues to experience cycles of constipation and loose stools for about a week at a time and that treatment for her disability is limited by lack of medical insurance.  On examination, the Veteran had normal bowel sounds, mild tenderness in the left lower quadrant, and no masses or organomegaly.

Similarly, the October 2015 VA examiner opined that the Veteran's IBS was "less likely than not . . . incurred in or caused by her military service."  The examiner did not opine as to whether the Veteran's preexisting IBS was aggravated by service.

In contrast, in April 2015 the Veteran testified that her IBS symptoms worsened during service and remained constant after service separation.  She stated that prior to military service she experienced stomach cramping, bloating, gas, pain, irritability, and a feeling of always being full.  During active duty, the Veteran was "constantly on the go" and "always . . [had] pain with the bloating and gassing."  She explained that she experienced significant symptoms every two weeks and became reliant on laxatives to control he symptoms.  In addition, the Veteran testified that she minimized her symptoms during service to avoid embarrassment.  April 2015 Hearing Transcript ("You don't want to tell anybody, oh, well . . . I need to go relieve myself, or I'm hurting.  You know, it's like they tell you, deal with it, or out of sight out of mind. And-but it just never goes away.")

The Veteran is competent to report symptoms such as diarrhea, vomiting, and constipation.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that a veteran is competent to report what he/she can observe and feel through the senses); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that lay statements regarding symptoms such as pain that are experienced on a first-hand basis constitute competent evidence).  Similarly, she is competent to report that her symptoms worsened during active duty-a report that aligns with STRs that show frequent treatment for IBS throughout the Veteran's military service, even though the Veteran minimized her symptoms.  June 1988 STRs; February, May, October, & November 1989 STRs; June 1990 STRs; May 1991 STRs; see also April 2015 Hearing Transcript.

The VA examination reports lack significant probative weight.  The May 2010 VA examiner's assertion that the STRs do not indicate that the Veteran's IBS worsened during service constitutes a conclusory statement that lacks a supporting rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) ("[A] mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion.").  In addition, the May 2010 VA examiner's opinion relies on the absence of evidence of worsening in the Veteran's STRs and does not consider the Veteran's statements (made at a later date) that her IBS symptoms became more severe in service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that a VA examination was inadequate because the examiner failed to comment on the Veteran's report of an in-service injury and relied on the absence of evidence in the Veteran's STRs to provide a negative opinion); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding that the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible).  Moreover, the fact that the Veteran minimized the severity of her symptoms during service to avoid embarrassment suggests that her STRs do not document the full extent of her IBS symptoms.  See April 2015 Hearing Transcript.  The October 2015 VA examination report does not address the issue of in-service worsening.  

In summary, the Veteran's testimony is sufficient to establish that her IBS symptoms worsened during service.  The record does not contain clear and unmistakable evidence showing that the in-service worsening of the Veteran's IBS was due to the natural progress of the disease.  Consequently, the preponderance of the evidence establishes that the Veteran's IBS was aggravated during service.  Service connection for IBS is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Residuals of Pelvic Inflammatory Disease

The Veteran asserts that she has a current PID infection that relates to military service.  The claim is denied.

The Veteran's STRs document regular treatment for gynecological problems, to include vaginal discharge, itching and burning, abdominal cramping, and spotting.  January 1989, September 1989, September 1990, December 1990, and February 1991 STRs.  In March 1990, the Veteran reported vaginal discomfort.  The Veteran's December 1991 report of medical history notes previous treatment for sexually transmitted diseases; however, her December 1991 report of medical examination is negative for any gynecological conditions.

The Veteran's post-service medical records also document regular treatment for gynecological problems.  In June 1992, the Veteran was diagnosed as having a yeast infection and chlamydia.  June 1992 PMRs.  In December of the following year (1993), the Veteran sought emergency medical care for abdominal pains and was diagnosed as having PID and a left ovarian cyst.  December 1993 PMRs.  In February 2007, the Veteran was treated for mild vagina irritation and in March 2010 she was treated for dysmenorrhea (painful periods/menstrual cramps) and menorrhagia (abnormally long and irregular periods).

In April 2010, a VA examiner noted that the Veteran was diagnosed as having PID in 1989 and was treated for several sexually transmitted diseases while on active duty.  The examiner also noted that the Veteran's PID did not prevent her from "achieving two subsequent pregnancies," that the Veteran's gynecological history was normal until 2000 when the Veteran's menses began occurring every 14 to 60 days, and that the Veteran was treated successfully for chlamydia in March 2010.  A right ovarian cyst was noted on pelvic USG.  The results of a gynecological examination were normal and the examiner diagnosed the Veteran has having herpes and irregular menses.  The examiner documented a history of PID, but did not diagnose PID.

The Veteran underwent a hysterectomy in February 2014.  Gynecological examinations in February and September 2014 were normal with no evidence of scarring except in connection with the Veteran's 2002 cesarean delivery.  In November 2014, the Veteran was treated for vaginitis.

In April 2015, the Veteran testified that she was diagnosed with PID while she was stationed in South Korea and that she has experienced PID symptoms on a continuous basis since service separation.  She stated that she experienced "[a] lot of pain . . . heavy menstrual cycles . . . cramping, and sometimes like nausea" as well as swelling during and after service.  The Veteran also stated that her February 2014 "hysterectomy was a result from the PID."  March 2010 Statement (noting a diagnosis of mild PID in service and listing a history of symptoms, to include abdominal pain during and since service).

On VA examination in October 2015, the April 2010 VA examiner again examined the Veteran and carefully reviewed and documented her medical history, including, but not limited to, chlamydia in March 2010, endometrial ablation in August 2011, ovarian cysts in February and September 2014, and absence of the uterus surgically (i.e., hysterectomy).  The examiner stated that the Veteran "does not currently have PID or residual issues from her previous PID."  The examiner noted that the Veteran was treated for PID on two occasions during military service (the Veteran was prescribed oral antibiotics on an outpatient basis) and that clinical findings (e.g., a lack of infertility and scarring of the fallopian tubes) suggest that any in-service infection resolved without complication.  The examiner observed that the Veteran became pregnant and delivered a full-term infant in 2002 and that the Veteran had no "intraperitoneal adhesions at the time of her hysterectomy, other than vesicouterine adhesions from her cesarean delivery."  The examiner also observed that the Veteran reported no complications (e.g., swelling or inadequate lubrication) associated with sexual intercourse.

Although the Veteran is competent to report ongoing gynecological symptoms, such as abdominal pain and bleeding, she is not competent to attribute these symptoms to a specific medical condition or underlying pathology (i.e., she is not competent to diagnose an internal, gynecological disorder such as PID).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."); Barr, 21 Vet. App. at 309 (holding that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins but is not competent to make determinations that are "medical in nature" and/or require medical knowledge due to their complexity); see also Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Whether the Veteran's symptoms support a current diagnosis for PID is a medically complex determination that cannot be made based on lay observation alone.  Because the Veteran lacks medical training and experience, her assertions that her ongoing gynecological problems are manifestations of PID do not constitute competent evidence.  See 38 C.F.R. § 3.159(a)(2) (2015); Layno v. Brown, 6 Vet. App. 465, 469.

In contrast, the October 2015 VA examination report constitutes highly probative evidence that weighs against entitlement to service connection for PID.  The examination was conducted by a VA doctor who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and provided a clear rationale for finding that the Veteran does not currently have PID or residual issues from her previous PID.  The examiner cited to specific evidence-a lack of scarring, the fact that the Veteran gave birth in 2002, normal clinical findings-that shows that the Veteran's PID was successfully treated in service and that she currently does not have PID.  Moreover, the examiner's opinion is consistent with previous examination findings and with post-service medical records that show that the Veteran was last diagnosed as having PID in December 1993-over twenty years ago.  See April 2010 VA Examination Report.

Moreover, the fact that the December 1991 report of medical examination does not document any gynecological problems suggests that the Veteran's in-service PID was effectively treated prior to service separation and, therefore, that her December 1993 PID is not related to her in-service PID infection.  December 1991 Reports of Medical History and Examination.  The December 1991 examination was performed to ascertain the Veteran's state of physical health and is equivalent to statements of diagnosis and/or treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that recourse to the Federal Rules of Evidence may be appropriate to assist in the articulation of the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (observing that statements made to physicians for purposes of diagnosis and/or treatment are often exempted from the general prohibition of hearsay because the declarant has a strong motive to tell the truth in order to receive proper medical care).  Thus, the December 1991 report of medical examination weighs against a grant of service connection for PID.

In summary, the Veteran's assertion that she has currently had PID that relates to service is outweighed by the VA examiner's unfavorable medical opinion, which was rendered by a medical professional and supported by objective medical findings, and by STRs that suggest that her PID resolved prior to service separation.  Concerning the Veteran's diagnosed gynecological disorders (i.e., vaginitis, chlamydia, ovarian cysts, hysterectomy), the October 2015 VA examiner carefully reviewed and discussed the Veteran's medical history and concluded that the Veteran does not currently have residual issues from her previous PID, thereby finding no relationship between any current gynecological disorder(s) and the Veteran's in-service PID.  For the reasons outlined above, the Veteran's assertion of a relationship between a current gynecological disorder and her active service is outweighed by that of the VA medical examiner who found no current residuals of the in-service PID.

In sum, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for PID is denied.  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Left Upper Extremity Disorder

The Veteran asserts that she has a current left upper extremity disorder that relates to service.  The claim is denied.

Private medical records show that the Veteran underwent surgery for a massive right subdural hematoma when she was seven years old.  The surgery involved "stripping of the membranes complete through a massive hemispheric craniotomy."

During service, the Veteran was diagnosed as having a neurological deficit of the left arm and face and a conversion disorder.  August 1989 STRs (documenting intermittent numbness in the left arm and face with weakness in the left arm).  In December 1991, the Veteran reported experiencing pain in her left elbow; however, a medical examination performed in the same month did not reveal any problems of the left upper extremity.  December 1991 Reports of Medical History and Examination.  

Post-service medical treatment records document numbness and weakness in the Veteran's left upper extremity from July 2003 onward.  At the time (July 2003), the Veteran reported a sudden onset of numbness and weakness in left arm from the fingers to the shoulder.  A CT scan revealed an old injury to the right parietal lobe in childhood, but was otherwise normal.  An MRI was also essentially normal.  July 2003 PMRs; see also March 2006 PMRs (noting normal MRI results except for a showing of post right frontotemporal craniotomy with a resection cavity present within the right middle cranial fossa).  An EEG performed in August 2003 was slightly abnormal-due to the subdural hematoma that the Veteran experienced as a child-and the Veteran was given a working diagnosis of partial seizure.

The Veteran continued to report intermittent numbness in her left upper extremity from 2003 onward.  March 2006 PMRs.  In December 2006, the Veteran was hospitalized overnight to treat left-sided weakness; she was diagnosed as having musculoskeletal pain syndrome and informed that her left arm symptoms were stress/anxiety related.  In February 2010, a VA physician assessed the Veteran as having numbness and tingling in the left shoulder that radiates down the left arm and that is accompanied by mild weakness.  

In April 2010, a VA examiner found no "residual effect of the shoulder condition that was described in" the Veteran's STRs.  The examiner noted the Veteran's reports of left shoulder numbness/tingling radiating into the left shoulder (and sometimes the face) during and that previous medical studies suggest that the Veteran's symptoms are stress-related.   A physical examination of the left upper extremity was normal.  The Veteran demonstrated: normal left arm swing and capacity to carry; no impaired use to include normal grip, reach, and reflexes; no functional limitations due to the tingling sensation in her left upper arm; and no muscle weakness consistent with a long-term, chronic left upper extremity disorder.  Imaging studies of the left upper extremity were also normal.

In August 2010, another VA examiner opined that the Veteran's "somatoform disorder [i.e., a psychological disorder that has the characteristics of physical disease] . . . is a continuation of the symptoms described in service."  However, the examiner noted that the Veteran had a normal neurological and left upper extremity assessment and that previous diagnostic studies and tests of the left upper extremity were also normal.  Thus, the examiner found no "diagnosis of physical pathology of the left shoulder."

In the same month, a VA psychologist examined the Veteran and determined that "there is no evidence of conversion disorder or any other mental disorder caused by or a result of military service." 

VA medical records from January 2013 indicates a diagnosis of left shoulder arthralgia.

In April 2015, the Veteran testified that she began experiencing tingling and numbness from the fingers of her left hand to her left shoulder while she was stationed in Korea.  She also testified that her symptoms have "never been diagnosed as true nerve pain."  See also March 2010 Statement (noting left shoulder pain and numbness during and subsequent to active duty).  In September 2015, the Veteran reported that her chronic left shoulder pain started around May 2015 and became worse around August 2015.  

In October 2015 another VA examiner found that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  The examiner noted that the Veteran reportedly experienced numbness and tingling in her left upper extremity during service and that she was discharged with a diagnosis of "Conversion disorder."  A physical examination revealed moderate paresthesias/dysesthesias and numbness of the left upper extremity as well as slightly reduced muscle strength in the same extremity.  The Veteran did not have any muscle atrophy, her reflexes were normal, and her sensory examination was normal.  Clinical tests of the median nerve were negative for Phalen's sign and Tinel's sign; all other findings associated with the upper extremity nerves and radicular groups were normal.  Thus, the VA examiner concluded that "[c]urrent physical exam findings are not suggestive of a peripheral nerve condition" and that the Veteran does not have "a claimed left upper extremity disorder that was incurred in or caused by her military service."

The Veteran is competent to report ongoing symptoms such as pain, numbness and tingling in her left upper extremity; however, she is not competent to diagnose any underlying pathology.  Jandreau, 492 F.3d at 1377 n.4; Barr, 21 Vet. App. at 309.  Whether the Veteran's symptoms support a current diagnosis of peripheral neuropathy or other neurological/musculoskeletal disability of the left upper extremity is a medically complex determination that cannot be made based on lay observation alone.  Consequently, the Veteran's lay statements regarding her current left upper extremity symptoms are outweighed by the October 2015 VA examiner's findings-findings made by a medical doctor and based on a thorough review of the Veteran's medical history-which indicate that the Veteran does not have a current left upper extremity disorder.  Again, this examiner concluded that the current physical examination findings were not suggestive of a peripheral nerve condition and that the Veteran did not have a left upper extremity disorder.

Moreover, the October 2015 VA examiner provided a clear rationale for finding that the Veteran does not have a current left upper extremity disorder.  The examiner cited to clinical studies that showed no neurological deficits in the Veteran's left upper extremity and to physical examination findings that showed no muscle weakness consistent with a long-term left upper extremity disorder.  In addition, the examiner's findings are consistent with the prior VA examination findings that did not show any abnormal physical pathology of the left upper extremity.  Thus, the most probative evidence of record-the objective medical examination findings-weighs against granting service connection for a left upper extremity disorder.  

Concerning the Veteran's symptoms of pain, numbness, and tingling and the notation of arthralgia in January 2013, symptoms of pain alone is not a disability for purposes of VA compensation, and neither the Veteran nor the Board is competent to provide an underlying medical diagnosis related to the Veteran's reported symptoms in this case.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain is a symptom that does not alone constitute a disability; there must be a diagnosed or identifiable underlying malady or condition);  Jandreau, 492 F.3d at 1377 n.4; see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating the need for supporting medical evidence in claim for rheumatic heart disease).  The issue is medically complex, involving the interplay between muscles, bones, and the neurological system, and requires specialized education and training.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for a left upper extremity disorder is denied.  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for IBS is granted.

Service connection for residuals of PID is denied.

Service connection for a left upper extremity disorder is denied.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


